Title: To Thomas Jefferson from Gideon Granger, 26 April 1804
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear Sir.
            Pittsburg Apl. 26th. 1804—
          
          Your favor of the 16th. was duly recd. this Evening. The proposed alteration in the Conveyance of the mail to Charlottesville shall receive my earliest attention. But I dare not make it without an examination of the connections at my Office.
          I yet think that Mr Langdon has at least an equal Chance for the Goverment in Newhampshire and I am so sanguine as not to doubt that State respecting the approaching great Election. I have this mail received a great number of Letters from Connecticut—Our political friends in that State, as far as I have recd Intelligence are making great progress. In the County of Fairfield we have 22 vs. 6. last year the Tories had a majority. In the County of New London and also of Tolland I think we are certain of a majority. Indeed, every thing remaining Steady, we shall in a year or two kill the beast in his Strong hold.
          In relation, Sir, to the coalition reffered to I can only say I was led to propose that question in consequence of having understood, but from what quarter I can’t say at this moment, that Mr: Galatin had given it as his opinion that if they the Tories were brought to succumb on the part of the opposition, no matter from what Cause, it would prove their certain and lasting destruction and because if it were practicable without a hazard of the principle to produce an unanimous vote at the next election It would be the event to be desired before all Others both in relation to Our Affairs at home and abroad. Yet I allways feared it would work disunion and ruin to the Republicans in the end. On that account I did not believe it prudent or advisable. Considering You Sir the head of the Nation and in a certain sense my father and adviser in room of One of whom it has pleased Providence to deprive me and availing myself of your kind invitations to express my Opinions with frankness on all subjects I have not failed on any single occasion to express my opinions to you or to inform you of what was passing or to be apprehended as far as I had knowledge or reasonable ground of Conjecture—I yet fear that a junction of certain States is approaching. I also fear that this State however chimerical the Idea may appear will also add to the number. For I am in truth mistaken if every thing is not preparing here for an explosion and If three Years pass away before it is manifest to the world. It is, Sir, not because I approve of the proposed Junction—not because I am an abettor of or Advocate for it—but because I foresee an endless and incalculable Train of Consequences and possibly if not probably of evils resulting from it, that I have frankly stated to You and to Such Officers of the Administration as I dared the danger of its existence, the probable causes which produced as well as the probable Means of defeating it & avoiding the danger.—It was done, Sir, from a sincere Attachment to this Administration and the principles which produced and Supported it. No Single fact in relation to that event has happened within my knowledge which I have not faithfully reported to you—nor have I directly or indirectly been concerned in any measure of a public nature farther than you know from my personal communications. I am not Insensible that some may have inferrd from my proclaiming the danger that I was aiding in increasing it. The Information was given to those alone who had, it is to be presumed, the power of warding it off as well as the disposition to do it. For the Integrity of my views I yield to no man. I have allways believed that a direct right forward Course led most certainly and in the least distance to the desired Object. Some parts of my life have at least furnished common Evidence of the Truth of this Assertion. To them on common occasions I most cheerfully yield in point of discernment. But in the Case before Us Experience will determine who has formed the most correct opinions.
          I recd. last night a Letter from Mr. Phelps in relation to the Conversation reported to have passed between You & him on the Subject of the New York Election and Two Copies of Letters from Genl Thomas and Col. Root to him on the Same Subject with a request to have me submit the Same to your perusal: and I shall accordingly present them on my return. I find by private Letters from New York and Connecticut that most unwarrantable and unjust use is made of my name and pretended declarations relative to the pending elections in the former State. The only conversations I have had on that Subject have been with Mr Phelps and Mr. Vanness. Mr. Phelps never put any question in point. Mr. Vanness did and I was so guarded as to minute the conversation. If one shade of doubt remains on the mind of any person I can remove it as easily as I can prove who put the electors of Virga. on their guard at the last presidential election—
          Sir I feel it my duty in defense of myself to say as much as this—If my warning had been heeded by those who had the Sway in that State, the Crisis would not have existed.
          I pray you to reckon me among your most Sincere friends and that you may long live to enjoy and confer happiness
          
            Gidn Granger
          
         